DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 11, 13, 15-19, 21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al PG PUB 2020/0314811.
Re Claims 1, 11, 21 and 24, Lin et al teaches in figure 24, a UE (a transceiver, memory and processor  See figure 3) configured with a search space set by a base station  for transmitting the DCI format (receiving a configuration) wherein the set is related to a plurality of PDCCH monitoring occasions 2401 [0349-0351];  the UE further receives via higher layer signaling offset between the first monitoring occasion of the PDCCH and th start of next DRX ON duration [0267-0269];  during the PDCCH monitoring occasions, the UE monitors for the PS-DCI (PS-PDCCH) for power saving outside of a DRX ON duration (not monitored in the DRX-ON duration) [0343] wherein PS-DCI is monitoring in a window based on the offset set between the start of the PDCCH monitoring occasion and the start of the DRX On Duration 2403. 
Re Claims 3, 13, the at least one PDCCH monitoring occasion is located in one or a plurality of consecutive slots [See 2401 0177].
Re Claims 5, 15, at least the at the one PDCCH monitoring is located periodically, See 2405 of figure 24 [0349].
Re Claims 6, 16, the offset information is received via higher layer signaling [0267].
Re Claims 7, 17, the DCI format (PS-PDCCH) includes a wake-up bit (a field) [0296].
Re Claims 8, 18, the bit field 1 can indicate whether or not the UE should wake up in the next DRX on duration [0296].
Re Claims 9, 19, the bit field 0 can indicate to go-to-sleep (the PDCCH is not monitored) in the next DRX on duration [0296].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PG PUB 2020/0314811.
Re Claims 10, 20, Lin et al teaches a DCI format includes a wake-up field to indicate whether to perform PDCCH monitoring in the next DRX-ON duration [0296].  LIN et al fails to explicitly teach “…not located within the time window…”.  However, when PDCCH monitoring occasion is configured in the next DRX-ON duration, one skilled in the art would have been motivated to not monitor the PDCCH monitoring occasion outside the DRX-On duration (the time window) to conserve battery life for the UE.  Therefore, it would have been obvious to not monitor the PDCCH outside the DRX-ON duration when the PDCCH monitoring is configured to be monitored inside the DRX-ON duration.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-11, 13, 15-21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472